United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-2064
                                  ___________

Harold Leroy Page; Jerry D.               *
Ashburn; Steven Bruce Hepperle,           *
                                          *
              Appellants,                 *
                                          *
       v.                                 *
                                          *
Eldora Boys Training School, sued         * Appeal from the United States
as (1970 to 1974...Superintendent         * District Court for the
of Eldora Training School for Boys);      * Northern District of Iowa.
Larry Lukin, sued as Larry Lukin of       *
Eldora Training School for Boys;          *   [UNPUBLISHED]
Richard Turner, sued as Ex-Attorney       *
General Richard Turner; Robert D. Ray, *
sued as Ex-Gov. Robert D. Ray;            *
Unknown Superintendent, sued as           *
I.S.M.F. Superintendent; Warden           *
Haugh, sued as I.M.R. Warden Haugh; *
Director of Iowa Department of            *
Corrections, sued as Director of Corr.; *
Thomas Miller, sued as (1997...Tom        *
Miller, Atty. Gen.); Terry Branstad,      *
Governor, sued as Terry E. Branstad,      *
Gov.; State of Iowa; John Doe, sued as *
John Doe #4, 5, 6, 7, 8, 9, 10, 11, 12,   *
13, 14, 15, 16, 17, 18, 19, and 20, were *
Cottage Manager&s, cottage Staff,         *
Health Center Staff, and Counselors       *
at the Eldora Training School for Boy&s; *
Mary Voss, a school teacher, at the    *
Eldora Training School for Boys,       *
                                       *
            Appellees.                 *
                                  ___________

                         Submitted: May 5, 1998
                             Filed: May 8, 1998
                                 ___________

Before FAGG, BEAM, and HANSEN, Circuit Attorneys.
                           ___________

PER CURIAM.

      Iowa inmates Harold Leroy Page, Jerry D. Ashburn, and Steven Bruce Hepperle
appeal the district court&s1 order dismissing their 42 U.S.C. § 1983 action. Having
carefully reviewed the record, we affirm the judgment of the district court for the
reasons stated in its order opinion. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.

                                        -2-